DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 11-15 in the reply filed on 15 February 2022 is acknowledged.  The traversal is on the ground(s) that the linking subject matter does constitute a special technical feature because such a feature is not taught in the prior art.  This is not found persuasive because all of the features from claim 11 were found to be disclosed by the prior art in the rejection of record, as detailed below.  Therefore, lack of unity of invention has been found to be present a posteriori.  Please see MPEP §1850(II). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0121793 (hereinafter “Segaert”), and, alternatively, further in view of United States Patent Application Publication No. US 2017/0210109 (hereinafter “Naeyaert”).Regarding claims 11-13 	Segaert teaches a panel for forming a floor covering, wherein the panel (floor tile having a core layer) comprises at least two layers of thermoplastic material (a first layer of thermoplastic material and a second layer of thermoplastic material), where these two layers enclose a glass fiber layer (a superimposed sheet containing at least 50 wt% of glass fibers) (abstract).  Segaert teaches the glass fiber layer (superimposed sheet) 12 is sandwiched between, and at least partly impregnated by the two layers of thermoplastic material (the first layer of thermoplastic material and the second layer of thermoplastic material) 9A, 9B (Figure 2; and paragraphs [0012] and [0045]). 	Segaert teaches the glass fiber layer 12 embedded within the thermoplastic material layers provides better dimensional stability of the panels (paragraphs [0010] and [0013]).   	Segaert does not explicitly teach the glass fiber layer 12 includes: a plurality of adjacent sheets; comprise at least two structurally analogous sheets; or consists of two sheets.   	POSITION 1:  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional glass fiber layer embedded within the thermoplastic material layers, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).	POSITION 2:  In the alternative, Naeyaert teaches a floor covering product comprising thermoplastic films sandwiching a substrate comprising a glass fiber fleece reinforcement material, wherein the reinforcement layer may be included in one or more local layers (paragraphs [0006], [0007], [0011], and [0012]; and claim 48).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the glass fiber layer 12 with a plurality of local glass fiber layers 12 to improve the reinforcement capability of the glass fiber fleece reinforcement layer.  The plurality of local glass fiber layers reads on the limitations for the plurality of adjacent superimposed sheets requiring: a plurality of adjacent sheets; comprise at least two structurally analogous sheets; or consists of two sheets.Regarding claim 14 	In addition, Segaert teaches the glass fiber layer 12 is a glass fiber fleece (paragraph [0010]).Regarding claim 15 	In addition, Segaert teaches the panel further successively comprises a printed decor film 7 located on the core layer (9A, 12, 12, 9B), and a wear layer 6 on the printed film 7 (paragraphs [0051] – [0053], and [0075]; and Figure 2).   	Segaert also teaches a lacquer layer comprising PU can be applied as the uppermost layer of the panel (paragraph [0032]), which corresponds to a PU layer on the wear layer 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783